 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    GABRIEL GIGENA,                                  No. 2:21-cv-00082-TLN-JDP
12                      Plaintiff,
13           v.                                        ORDER
14    STATE OF CALIFORNIA,
15                      Defendant.
16

17          Plaintiff Gabriel Gigena (“Plaintiff”) is proceeding pro se in the instant action. The matter

18   was referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On April 8, 2021, the magistrate judge filed findings and recommendations herein which

20   were served on the Plaintiff and which contained notice that any objections to the findings and

21   recommendations were to be filed within fourteen days. (ECF No. 5.) Plaintiff filed objections

22   on April 13, 2021, and they were considered by the undersigned. (ECF No. 6.)

23          This Court reviews de novo those portions of the proposed findings of fact to which

24   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

25   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

26   to any portion of the proposed findings of fact to which no objection has been made, the Court

27   assumes its correctness and decides the motions on the applicable law. See Orand v. United

28   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
                                                      1
 1   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
 2          The Court has reviewed the file and finds the findings and recommendations to be
 3   supported by the record and by the magistrate judge’s analysis.
 4          Accordingly, IT IS ORDERED that:
 5          1. The Findings and Recommendations filed April 8, 2021 (ECF No. 5), are ADOPTED
 6   IN FULL;
 7          2. This action is DISMISSED as frivolous; and
 8          3. The Clerk of Court is directed to close the case.
 9           IT IS SO ORDERED.
10        DATED: May 20, 2021
11
                                                                   Troy L. Nunley
12
                                                                   United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
